DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 10/18/2021 and  08/04/2021 have been placed in the application file and the information referred to therein has been considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,176,857 to Stacey (Stacey) in view of US 20130189575 to Anguchamy (Anguchamy). 
Regarding claims 1 and 7, Stacey discloses a process for producing a porous reduced silica fiber material (PRSFM), comprising: providing a solution comprising a silica precursor, a polymer, and a surface-active agent (Col. 4, Lns. 45-46, Col. 8, Lns. 40-41, Col. 3, Lns. 11-12) fiberizing the solution to produce fibers; heating the fibers to produce silica-based precursor fibers ((Col. 3, Lns. 24-25; heating the fibers to produce silica-based precursor fibers (Col. 3, Lns. 27-54).  In addition, Stacey discloses PRSFM having a diameter of fibers about 0.1 µm to about 20 µm and a surface area of about 5 m2/g to about 400 m2/g (Col. 2, Lns. 12-13, Col. 6, Lns. 49-50, Col. 13, Ln. 36, BET surface area 143 m2/g, re claim 7, it is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03). 
Stacey does not expressly disclose subjecting the silica-based precursor fibers to a magnesiothermic reduction to remove at least some oxygen from the silica-based precursor fibers and to produce reduced silica fibers; and washing the reduced silica fibers in an acid to remove magnesium-bearing reaction products and to produce the porous reduced silica fiber material.
Anguchamy teaches porous silicon material and electrodes (Abstract) and teaches silica-based precursor (Para. (0108), to reduce silicon dioxide): subjecting the silica-based precursor to a magnesiothermic reduction to remove at least some oxygen from the silica-based precursor (Para. 109), during the heat treatment process, magnesium reduced silica into silicon and magnesium was oxidized to form magnesium oxide); washing the reduced silica in an acid to remove magnesium-bearing reaction products (Para. 109), MGO and any unreacted Mg metal were subsequently removed by chemical etching in hydrochloric acid creating pores in the structure to form porous silicon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify process of  Stacey with the steps  of Anguchamy to detail silica-based precursor; subjecting the silica-based precursor to a magnesiothermic reduction to remove at least some oxygen from the silica-based precursor; washing the reduced silica in an acid to remove magnesium-bearing reaction products in order  to reduce silicon dioxide and thereby effectively produce porous silicon  of high purity (Anguchamy, Para. (01081).
Regarding claim 2, Stacey discloses water (Example 13, col. 14) or solution comprising water (aluminium chlorhydrate solution, Locron S, example 1, col. 9).
Regarding claim 3, Stacey discloses the invention as discussed above as applied to claim 1 and incorporated therein. Stacey in view of Anguchamy does not expressly discloses wherein the solution has a viscosity of between about 1 and about 5 pois. However, since the criticality of claimed viscosity  a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Stacey in view  of Anguchamy, it would have been obvious top those skilled in the art at the time the invention was filed  to optimize the viscosity of the solution in the range of between about 1 poise and about 5 poise as an obvious design choice, and as such it does not impact the patentability of claim 3.
Regarding claim 4, Stacey discloses polyethylene oxide (col. 10, ln. 64).
Regarding claim 5, Stacey discloses wherein the solution is free from particles of a size greater than 5 microns (col. 8, ln. 38).
Regarding claim 6, Stacey discloses wherein the porous reduced silica fiber material has a diameter of about 3.9   micron (col.10, ln 5, it is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03). 
Regarding claims 8 and 9, Stacey discloses PRSFM having a porosity of about 0.01 cm3/g to about 1.5 cm3/g (Col. 11, Ln. 25, apparent density 2.18 g/mL; i.e., porosity of 0.46 cm3/g, it is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03).
Regarding claim 10, Stacey discloses a pore diameter as about 6.2 nm (col.13, ln.37).
Regarding claims 16, Stacey discloses a PRSFM produced by process, comprising: providing a solution comprising a silica precursor, a polymer, and a surface-active agent (Col. 4, Lns. 45-46, Col. 8, Lns. 40-41, Col. 3, Lns. 11-12) fiberizing the solution to produce fibers; heating the fibers to produce silica-based precursor fibers ((Col. 3, Lns. 24-25; heating the fibers to produce silica-based precursor fibers (Col. 3, Lns. 27-54).  In addition, Stacey discloses PRSFM having a diameter of fibers about 0.1 µm to about 20 µm and a surface area of about 5 m2/g to about 400 m2/g (Col. 2, Lns. 12-13, Col. 6, Lns. 49-50, Col. 13, Ln. 36, BET surface area 143 m2/g, re claim 7, it is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03). 
Stacey does not expressly disclose subjecting the silica-based precursor fibers to a magnesiothermic reduction to remove at least some oxygen from the silica-based precursor fibers and to produce reduced silica fibers; and washing the reduced silica fibers in an acid to remove magnesium-bearing reaction products and to produce the porous reduced silica fiber material.
Anguchamy teaches porous silicon material and electrodes (Abstract) and teaches silica-based precursor (Para. (0108), to reduce silicon dioxide): subjecting the silica-based precursor to a magnesiothermic reduction to remove at least some oxygen from the silica-based precursor (Para. 109), during the heat treatment process, magnesium reduced silica into silicon and magnesium was oxidized to form magnesium oxide); washing the reduced silica in an acid to remove magnesium-bearing reaction products (Para. [0109), MGO and any unreacted Mg metal were subsequently removed by chemical etching in hydrochloric acid creating pores in the structure to form porous silicon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify process of  Stacey with the steps  of Anguchamy to detail silica-based precursor; subjecting the silica-based precursor to a magnesiothermic reduction to remove at least some oxygen from the silica-based precursor; washing the reduced silica in an acid to remove magnesium-bearing reaction products in order  to reduce silicon dioxide and thereby effectively produce porous silicon  of high purity (Anguchamy, Para. 1081).
Regarding claim 17, Stacey discloses PRSFM having a porosity of about 0.01 cm3/g to about 1.5 cm3/g (Col. 11, Ln. 25, apparent density 2.18 g/mL; i.e., porosity of 0.46 cm3/g, it is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03).
Regarding claim 18, Stacey discloses water (Example 13, col. 14) or solution comprising water (aluminium chlorhydrate solution, Locron S, example 1, col. 9).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,176,857 to Stacey in view of US 20150104705 to Canham (Canham).
Regarding claim 11, Stacey discloses a process for production a PRSFM comprising the steps providing comprising silica (SiO2) and at least one of sodium oxide (Na2O), boron trioxide (B2O3 ), lithium oxide (Li2O), calcium oxide (CaO) and magnesia (MgO) (Col. 4, Lns. 45-47, stabilizing agents of which precursors may be incorporated in the spinning solution are silica, magnesia, zirconia and yttria and mixtures thereof); fiberizing to produce fibers (Col. 3, Lns. 24-25, spinning into fibers a spinning solution): treating the fibers to produce fibers (Col.3, Lns. 27-54, heating the fibers to convert the compound .. . into green-fibers): fibers (Col. 3, Ln. 24, fibers) fibers (Col. 3, Ln. 24, fibers) and to produce reduced silica fibers (Col. 3, Lns. 22-24, process for the production of porous inorganic oxide fibers: Col. 2, Ln. 39, free from silica): the reduced silica fibers (Col. 2, Lns. 31-39, porous, low density inorganic oxide fiber . . free from silica) and to produce the porous reduced silica fiber material (Col. 3, Lns. 22-24, process for the production of porous inorganic oxide fibers: Col. 2, Ln. 39, free from silica). In addition, Stacey discloses PRSFM having a diameter of fibers about 0.1 µm to about 20 µm and a surface area of about 5 m2/g to about 400 m2/g (Col. 2, Lns. 12-13, Col. 6, Lns. 49-50, Col. 13, Ln. 36, BET surface area 143 m2/g, it is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03). 
Canham is in the field of forming silicon particulate material from reducing silica 
(Abstract). Including into fibers (FIG. 2A) and teaches a melt (Para. [0122], liquid may be a solution or suspension of silica. ... Or a melt); the melt (Para 122), liquid may be a solution or suspension of silica ... or a melt); to remove non-silica components (Para. 132), starting silica: (Para. 140), removing the impurity prior to reduction) and silica-based precursor (Para. 132), starting silica); subjecting the silica-based precursor to a magnesiothermic reduction to remove at least some oxygen from the silica-based precursor (Para. 143), method for reduction of silica to silicon is reduction by a metal, for example magnesiothermic reduction as shown in Equation (1): Mg+Si02a2MgO+Si) subjecting the reduced silica (Para. 143), reduction of silica to silicon; (Para. 149), Following reduction, the reaction mixture may be treated); and washing in an acid to remove magnesium-bearing reaction products (Para. 149), treated, for example with
water and/or an acid such as hydrochloric acid, to remove magnesium oxide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the process Stacey with the steps of  Canham such as a melt; the melt; to remove non-silica components and silica-based precursor; subjecting the silica-based precursor to a magnesiothermic reduction to remove at least some oxygen from the silica-based precursor; and washing in an acid to remove magnesium-bearing reaction products in order to produce  The motivation for doing so would particulate material of silicon from silica (Canham, Para. 13) and thereby serve as a battery anode (Canham, Para 93).
Regarding claim 12 and 13, Canham discloses hydrochloric acid (para 149) and washing with hydrochloric acid.
Regarding claim 14, Stacey discloses a step of heating the fibers (col.3. ln. 27, Example 2, ln.45).
Regarding claim 15, Stacey discloses PRSFM having a porosity of about 0.01 cm3/g to about 1.5 cm3/g (Col. 11, Ln. 25, apparent density 2.18 g/mL; i.e., porosity of 0.46 cm3/g, it is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03).
Regarding claim 19, Stacey discloses a PRSFM produced by a process comprising the steps providing comprising silica (SiO2) and at least one of sodium oxide (Na2O), boron trioxide (B2O3 ), lithium oxide (Li2O), calcium oxide (CaO) and magnesia (MgO) (Col. 4, Lns. 45-47, stabilizing agents of which precursors may be incorporated in the spinning solution are silica, magnesia, zirconia and yttria and mixtures thereof); fiberizing to produce fibers (Col. 3, Lns. 24-25, spinning into fibers a spinning solution): treating the fibers to produce fibers (Col.3, Lns. 27-54, heating the fibers to convert the compound .. . into green-fibers): fibers (Col. 3, Ln. 24, fibers) fibers (Col. 3, Ln. 24, fibers) and to produce reduced silica fibers (Col. 3, Lns. 22-24, process for the production of porous inorganic oxide fibers: Col. 2, Ln. 39, free from silica): the reduced silica fibers (Col. 2, Lns. 31-39, porous, low density inorganic oxide fiber . . free from silica) and to produce the porous reduced silica fiber material (Col. 3, Lns. 22-24, process for the production of porous inorganic oxide fibers: Col. 2, Ln. 39, free from silica). In addition,  Stacey discloses  PRSFM having a diameter of fibers  about 0.1 µm to about 20 µm and a surface area of about  5 m2/g to about 400 m2/g (Col. 2, Lns. 12-13, Col. 6, Lns. 49-50, Col. 13, Ln. 36, BET surface area 143 m2/g,  it is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03). 
Canham is in the field of forming silicon particulate material from reducing silica 
(Abstract). Including into fibers (FIG. 2A) and teaches a melt (Para. [0122], liquid may be a solution or suspension of silica. .. Or a melt); the melt (Para 122), liquid may be a solution or suspension of silica ... or a melt); to remove non-silica components (Para. 132), starting silica: (Para. 140), removing the impurity prior to reduction) and silica-based precursor (Para. 132), starting silica); subjecting the silica-based precursor to a magnesiothermic reduction to remove at least some oxygen from the silica-based precursor (Para. 143), method for reduction of silica to silicon is reduction by a metal, for example magnesiothermic reduction as shown in Equation (1): Mg+Si02a2MgO+Si) subjecting the reduced silica (Para. 143), reduction of silica to silicon; (Para. 149), Following reduction, the reaction mixture may be treated); and washing in an acid to remove magnesium-bearing reaction products (Para. 149), treated, for example with
water and/or an acid such as hydrochloric acid, to remove magnesium oxide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the process Stacey with the steps of  Canham such as a melt; the melt; to remove non-silica components and silica-based precursor; subjecting the silica-based precursor to a magnesiothermic reduction to remove at least some oxygen from the silica-based precursor; and washing in an acid to remove magnesium-bearing reaction products in order to produce  The motivation for doing so would particulate material of silicon from silica (Canham, Para. 13) and thereby serve as a battery anode (Canham, Para 93).
Regarding claim  20, Stacey discloses PRSFM having a porosity of about 0.01 cm3/g to about 1.5 cm3/g (Col. 11, Ln. 25, apparent density 2.18 g/mL; i.e., porosity of 0.46 cm3/g, it is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8,   of U.S. Patent No. 11/069/885. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of 11/069/885 contains all limitations of instant claims 1 and 16
Claims 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9   of U.S. Patent No. 11/069/885, . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 9 of 11/069/885 contains all limitations of instant claims 11 and 1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727